FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

STANLEY WILLIAMS,                       
                          Petitioner,
                 v.
                                        
                                             No. 05-77034
S. W. ORNOSKI, Acting Warden,                  ORDER
for California State Prison at San
Quentin,
                        Respondent.
                                        
                  Filed December 12, 2005

      Before: Procter Hug, Jr., Thomas G. Nelson and
             Ronald M. Gould, Circuit Judges.


                           ORDER

   Mr. Williams in 1981 was convicted and sentenced to death
for the 1979 murders of Albert Lewis Owens, Tsai-Shai
Yang, Yen-I Yang, and Yee-Chen Lin. The Supreme Court of
California affirmed the convictions and sentence in 1988. See
People v. Williams, 751 P.2d 901 (Cal. 1988). In 2004, we
affirmed the district court’s denial of habeas relief. See Wil-
liams v. Woodford, 384 F.3d 567 (9th Cir. 2004).

   Pursuant to 28 U.S.C. § 2244(b), Mr. Williams now files an
application for leave to file a second or successive (SOS) peti-
tion in district court. In order to obtain leave to file an SOS
petition in district court, section 2244(b)(3)(C) requires that
Williams must make a prima facie showing to this Court that
his petition would satisfy the requirements of section 2244(b).

  Section 2244(b)(1) provides that: “A claim presented in a
second or successive habeas corpus application under section

                             16589
16590                WILLIAMS v. ORNOSKI
2254 that was presented in a prior application shall be dis-
missed.”

  Section 2244(b)(2) requires dismissal of new claims in an
SOS petition unless:

    (A) the applicant shows that the claim relies on a
    new rule of constitutional law, made retroactive to
    cases on collateral review by the Supreme Court,
    that was previously unavailable; or

    (B)(i) the factual predicate for the claim could not
    have been discovered previously through the exer-
    cise of due diligence; and

    (ii) the facts underlying the claim, if proven and
    viewed in light of the evidence as a whole, would be
    sufficient to establish by clear and convincing evi-
    dence that, but for constitutional error, no reasonable
    factfinder would have found the applicant guilty of
    the underlying offense.

Williams does not assert that a “new rule of constitutional
law” requires relief, so we do not address section
2244(b)(2)(A).

   The proposed petition which Mr. Williams seeks permis-
sion to file in the district court raises nine claims. To the
extent that Mr. Williams’s claims are not subject to manda-
tory dismissal under section 2244(b)(1) because they were
previously presented, Mr. Williams has not made a prima
facie showing that his claims, whether viewed individually or
in the aggregate, could meet the statutory requirements of
both due diligence and clear and convincing evidence of
actual innocence. Accordingly, the application for leave to file
an SOS petition is denied. The request for stay of execution
is denied.
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2005 Thomson/West.